            Case 2:20-cv-03012-JHS Document 16 Filed 12/04/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSHUA BOWENS,                                :
     Plaintiff,                               :
                                              :
       v.                                     :       CIVIL ACTION NO. 20-CV-3012
                                              :
JOHN E. WETZEL, et al.,                       :
     Defendants.                              :

                                             ORDER

       AND NOW, this 4th day of December, 2020, upon consideration of Plaintiff Joshua

Bowens’s pro se Complaint (ECF No. 7), Motion to Re-Open (ECF No. 10), Request to Grant

Motion to Re-Open (ECF No. 11), and Motion for Leave to Proceed In Forma Pauperis (ECF

No. 12), it is ORDERED that:

       1.       The Motion to Re-Open (ECF No. 10), Request to Grant Motion to Re-Open

(ECF No. 11), and Motion for Leave to Proceed In Forma Pauperis (ECF No. 12) are DENIED

AS MOOT.

       2.       The Complaint is DISMISSED for the reasons stated in the Court’s

Memorandum as follows:

                a. Bowens’s Eighth Amendment claims are DISMISSED WITH PREJUDICE;

                b. Bowens’s Equal Protection and First Amendment claims are DISMISSED

                   WITHOUT PREJUDICE; and

                c. Bowens’s state tort claims are DISMISSED WITHOUT PREJUDICE for

                   lack of subject matter jurisdiction.

       3.       Bowens may file an amended complaint within thirty (30) days of the date of this

Order as to those claims that the Court has dismissed without prejudice. Any amended
            Case 2:20-cv-03012-JHS Document 16 Filed 12/04/20 Page 2 of 3




complaint must identify all defendants in the caption of the amended complaint in addition to

identifying them in the body of the amended complaint and shall state the basis for Bowens’s

claims against each defendant. The amended complaint shall be a complete document that does

not rely on the initial Complaint or other papers filed in this case to state a claim. When drafting

his amended complaint, Bowens should be mindful of the Court’s reasons for dismissing the

claims in his initial Complaint as explained in the Court’s Memorandum. Upon the filing of an

amended complaint, the Clerk shall not make service until so ORDERED by the Court.

       4.       The Clerk of Court is DIRECTED to send Bowens a blank copy of the Court’s

form complaint for a prisoner filing a civil rights action bearing the above civil action number.

Bowens may use this form to file his amended complaint if he chooses to do so. 1

       5.       If Bowens does not wish to amend his Complaint and instead intends to stand on

his Complaint as originally pled, he may file a notice with the Court within thirty (30) days of

the date of this Order stating that intent, at which time the Court will issue a final order

dismissing the case. Any such notice should be titled “Notice to Stand on Complaint,” and shall

include the civil action number for this case. See Weber v. McGrogan, 939 F.3d 232 (3d Cir.

2019) (“If the plaintiff does not desire to amend, he may file an appropriate notice with the

district court asserting his intent to stand on the complaint, at which time an order to dismiss the

action would be appropriate.” (quoting Borelli v. City of Reading, 532 F.2d 950, 951 n.1 (3d Cir.

1976))); In re Westinghouse Sec. Litig., 90 F.3d 696, 703–04 (3d Cir. 1996) (holding “that the

district court did not abuse its discretion when it dismissed with prejudice the otherwise viable

claims . . . following plaintiffs’ decision not to replead those claims” when the district court




1
 This form is available on the Court’s website at
http://www.paed.uscourts.gov/documents2/forms/forms-pro-se.
            Case 2:20-cv-03012-JHS Document 16 Filed 12/04/20 Page 3 of 3




“expressly warned plaintiffs that failure to replead the remaining claims . . . would result in the

dismissal of those claims”).

       6.      If Bowens fails to file any response to this Order, the Court will conclude that

Bowens intends to stand on his Complaint and will issue a final order dismissing this case. 2 See

Weber, 939 F.3d at 239-40 (explaining that a plaintiff’s intent to stand on his complaint may be

inferred from inaction after issuance of an order directing him to take action to cure a defective

complaint).

                                               BY THE COURT:


                                               /s/Joel H. Slomsky, J.
                                               JOEL H. SLOMSKY, J.




2
  The six-factor test announced in Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863 (3d
Cir. 1984), is inapplicable to dismissal orders based on a plaintiff’s intention to stand on his
complaint. See Weber, 939 F.3d at 241 & n.11 (treating the “stand on the complaint” doctrine as
distinct from dismissals under Federal Rule of Civil Procedure 41(b) for failure to comply with a
court order, which require assessment of the Poulis factors); see also Elansari v. Altria, 799 F.
App’x 107, 108 n.1 (3d Cir. 2020) (per curiam). Indeed, an analysis under Poulis is not required
when a plaintiff willfully abandons the case or makes adjudication impossible, as would be the
case when a plaintiff opts not to amend his complaint, leaving the case without an operative
pleading. See Dickens v. Danberg, 700 F. App’x 116, 118 (3d Cir. 2017) (per curiam) (“Where a
plaintiff’s conduct clearly indicates that he willfully intends to abandon the case, or where the
plaintiff's behavior is so contumacious as to make adjudication of the case impossible, a
balancing of the Poulis factors is not necessary.”); Baker v. Accounts Receivables Mgmt., Inc.,
292 F.R.D. 171, 175 (D.N.J. 2013) (“[T]he Court need not engage in an analysis of the
six Poulis factors in cases where a party willfully abandons her case or otherwise makes
adjudication of the matter impossible.” (citing cases)).
